     Case 19-04074        Doc 83        Filed 10/21/20 Entered 10/22/20 00:32:41            Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form ntchrgBKv2

                                  UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Texas

                                          Bankruptcy Case No.: 19−04074
                                                    Chapter: 0
                                            Judge: Brenda T. Rhoades

In Re:

Wigington et al v. NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER et al


                     NOTICE OF COURT PROCEEDING BY TELEPHONIC HEARING

A telephonic hearing will be held on

Tuesday, December 1, 2020

at

01:30 PM

to consider and act upon document 79 − Motion to Dismiss Adversary Proceeding in Response to Amended
Complaint and Amended Objection Filed by Yoshie Valadez on behalf of Select Portfolio Servicing, Inc.
(Attachments: # 1 Proposed Order) (Valadez, Yoshie) 80 − Motion to Dismiss Adversary Proceeding Filed by H.
Gray Burks IV on behalf of NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER (Attachments: # 1 Exhibit 1 #
2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Proposed Order) (Burks, H.) 81 − Motion for More Definite Statement
Filed by H. Gray Burks IV on behalf of NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER (Attachments: # 1
Proposed Order) (Burks, H.) filed as document number 80 .

Conference Telephone Number: 1−888−675−2535
Conference Access Code: 425607
Conference Security Code: 7459

Please review the instructions contained in the following link for all telephonic hearings before Judge Rhoades:
http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing the Courts webpage
at www.txeb.uscourts.gov and choosing Judges Info, then choosing Judge Rhoades, and then choosing Telephonic
Hearing tab.

Dated: Monday, October 19, 2020

                                                         Jason K. McDonald
                                                         Clerk, U.S. Bankruptcy Court
           Case 19-04074                Doc 83          Filed 10/21/20 Entered 10/22/20 00:32:41                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
Wigington,
      Plaintiff                                                                                                        Adv. Proc. No. 19-04074-btr
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0540-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Oct 19, 2020                                               Form ID: 100v2                                                            Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 21, 2020:
Recip ID                   Recipient Name and Address
db                     +   George Dale Wigington, 2451 Elm Grove Road, Wylie, TX 75098-6239
ust                    +   Cheryl Wilcoxson, Office of the United States Trustee, 1100 Commerce St. Room 976, Dallas, TX 75242-0996
ust                    +   Christi Flanagan, Office of the United States Trustee, 1100 Commerce St. Room 976, Dallas, TX 75242-0996
ust                    +   Quinten Spaete, Bank of America, 16001 N Dallas Pkwy, Addison, TX 75001-3311
pla                    +   George Dale Wigington, 2451 Elm Grove Road, Wylie, TX 75098, UNITED STATES 75098-6239
dft                        NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER, c/o Coporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX
                           78701-3218
dft                        Select Portfolio Servicing, Inc., c/o Coporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Oct 20 2020 02:00:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Oct 20 2020 02:00:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Oct 20 2020 02:00:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust              *+            United States Trustee, 1100 Commerce Street, Room 976, Dallas, TX 75242-0996
ust              *+            United States Trustee, 1100 Commerce Street, Room 976, Dallas, TX 75242-0996

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
           Case 19-04074              Doc 83        Filed 10/21/20 Entered 10/22/20 00:32:41                                  Desc Imaged
                                                   Certificate of Notice Page 3 of 3
District/off: 0540-4                                              User: admin                                                           Page 2 of 2
Date Rcvd: Oct 19, 2020                                           Form ID: 100v2                                                      Total Noticed: 10

Date: Oct 21, 2020                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 19, 2020 at the address(es) listed
below:
Name                             Email Address
George Dale Wigington
                                 on behalf of Debtor George Dale Wigington dalewig10@verizon.net

George Dale Wigington
                                 on behalf of Plaintiff George Dale Wigington dalewig10@verizon.net

H. Gray Burks, IV
                                 on behalf of Defendant NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER gburks@logs.com nibates@logs.com

H. Gray Burks, IV
                                 on behalf of Defendant Select Portfolio Servicing Inc. gburks@logs.com, nibates@logs.com

Yoshie Valadez
                                 on behalf of Defendant Select Portfolio Servicing Inc. mhtbkanhsselffilings@mccarthyholthus.com,
                                 yvaladez@mccarthyholthus.com


TOTAL: 5
